[J-111-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 32 MAP 2016
                                             :
                    Appellant                :   Appeal from the Order of the Superior
                                             :   Court dated October 28, 2015 at No.
                                             :   2074 MDA 2014 Affirming the Order of
             v.                              :   the York County Court of Common
                                             :   Pleas, Criminal Division, dated
                                             :   November 6, 2014 at No.CP-67-CR-
LORNE BRETT HOPKINS, JR.,                    :   0004536-2014
                                             :
                    Appellee                 :   SUBMITTED: September 7, 2016


                                        ORDER


PER CURIAM                                             DECIDED: June 30, 2017
      AND NOW, this 30th day of June, 2017, the Court being equally divided, the

Order of the Superior Court is AFFIRMED.


      Justice Donohue files an opinion in support of affirmance in which Justices Baer
and Dougherty join.

     Chief Justice Saylor files an opinion in support of reversal in which Justices Todd
and Mundy join.

      Justice Wecht did not participate in the consideration or decision of this matter.